DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 should recite “a user control to activate a training mode…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch (US20160323664).
Regarding claim 7, Kirsch teaches a set of headphones (abstract, headphone) comprising:

a microphone (Fig. 1, microphone 126); 
a processor (Fig. 3a, controller 170); 
an actuator to move a member of at least one of the cups to uncover at least a portion of an ear of the user to expose the user to ambient sound (Fig. 3a, actuator 160); 
the processor to analyze ambient sounds external to the headphones that are received by the microphone and compare those ambient sounds to relevant sounds (¶61, controller controls the shutter assembly and opens/closes the shutters in response to certain ambient sounds [e.g. alarm or siren]); and 
the processor to selectively activate the actuator to, based on a priority level assigned to a type of activity in which the user is engaged21WO 2019/013820PCT/US2017/042152 with the headphones, uncover at least a portion of the ear of the user to expose the user to ambient sound in response to determining that the ambient sounds match the relevant sounds (¶61, 62, 66, headphone can connect to a plurality of external devices and comprises of software that manages and prioritizes the devices according to a criteria, which are selected by the user; as an example, the shutter may automatically close upon detecting that a phone call is being received by the headphone to allow for better clarity during the phone call).
Regarding claim 9, Kirsch teaches wherein, when the headphones are connected to an external device, the processor to receive an indication from the external device as to a type of audio signal being output by the external device to the headphones, the type of the audio signal determining the priority level (¶66, plurality of external devices can connect to the headphones; additional software may be present to manage and prioritize the devices according to criteria set by the user; as an example, the shutter may automatically close upon detecting that a phone call is being received by the headphone to allow for better clarity during the phone call).
Regarding claim 12, Kirsch teaches wherein the actuator selectively opens a member of both cups to selectively expose the user to ambient sound (¶23, each headphone cup comprise of an aperture).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (US20160323664) in view of Barrentine et al (US20160330537, hereinafter “Barrentine”).
Regarding claim 10, Kirsch fails to explicitly teach further comprising a touch sensor located on the headphones, the touch sensor to send a command to the processor when activated by a user touching the touch sensor to instruct the actuator to toggle the member between open and closed positions.
Barrentine teaches further comprising a touch sensor located on the headphones, the touch sensor to send a command to the processor when activated by a user touching the touch sensor to instruct the actuator to toggle the member between open and closed positions (¶52, controls to control shutter mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the headphones (as taught by Kirsch) with the in-line controls (as taught by Barrentine). The rationale to do so is to combine prior art elements according to known .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (US20160323664) in view of Pizzaro et al (US20150222980, hereinafter “Pizzaro”).
Regarding claim 11, Kirsch fails to explicitly teach wherein the member is pivotally connected to the cup via a hinge such that, when the processor selectively activates the actuator, the member pivots to at least partially expose the user to the ambient sounds.
Pizzaro teaches wherein the member is pivotally connected to the cup via a hinge such that, when the processor selectively activates the actuator, the member pivots to at least partially expose the user to the ambient sounds (Fig. 6, a member that is connected to the cup via a hinge to allow for opening/closing of the member; opening the member allows for ambient sounds to enter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shutter method of opening/closing a member on the headphones (as taught by Kirsch) for the hinge-type opening/closing a member on the headphones (as taught by PIzzaro). The rationale to do so is to substitute one well known method of opening a headphone to allow for ambient sounds to enter for another to yield the predictable result of using a hinge-type opening mechanism.

Allowable Subject Matter
Claims 1-6 and 13-15 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651